Citation Nr: 0932349	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  05-25 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent 
for residuals of a stress fracture and posterior and anterior 
compartment syndrome of the right leg.

2. Entitlement to a compensable disability rating for 
posterior and anterior compartment syndrome of the left leg.

3. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
January 1975 to August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, which denied a rating in 
excess of 10 percent for residuals of a stress fracture and 
posterior and anterior compartment syndrome of the right leg; 
denied an increased (compensable) rating for posterior and 
anterior compartment syndrome of the left leg; and denied 
service connection for PTSD.

The Veteran appeared at a Travel Board Hearing before the 
undersigned Veterans Law Judge in January 2008.  A transcript 
is associated with the claims folder, which reflects that the 
Board would keep the record open for a period of 60 days for 
the submission of additional evidence.  

On appeal in April 2008, the Board remanded the case for 
additional development, to include obtaining copies of VA 
treatment records and scheduling a comprehensive VA 
orthopedic examination.  While the examination was 
accomplished, it raises additional questions regarding the 
severity of the Veteran's leg disabilities.  As such, as 
explained below, another examination is warranted.  Regarding 
the claim for service connection for PTSD, the Board 
indicated that if the Veteran could provide a timeframe for 
the claimed armored personnel carrier (APC) accident that the 
matter should be referred to the United States Army and Joint 
Services Records Research Center (JSRRC) (formerly the United 
States Armed Services Center for Unit Records Research 
(CURR)).  As explained below, such development was not 
accomplished and there is no sufficient information of record 
to attempt to verify the Veteran's alleged in-service 
stressor involving a motor vehicle accident.  

In a September 2008 rating decision, the RO considered 
surgical scars as part of the service-connected bilateral leg 
condition.  The RO assigned 10 percent ratings for the 
Veteran's right and left leg scars and such ratings are the 
maximum evaluations allowed under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  In April 2009, the RO provided a 
Supplemental Statement of the Case (SSOC).  However, the 
Board notes that the one-year period for filing a NOD has not 
yet expired.  See 38 C.F.R. 
§ 20.302(a).

This appeal must be REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

PTSD

The instant case must again be returned to the RO for 
compliance with the April 2008 remand, consistent with 
Stegall v. West, 11 Vet. App. 268 (1998), as all of the 
particular matters outlined in the Remand Order, in the form 
of instructions by the Board, were not completed.  
Specifically, in its April 2008 remand, the Board ordered the 
RO to request stressor verification from the JSRRC if the 
Veteran provided a timeframe for the claimed APC accident.  
The Board ordered the RO to obtain copies of any psychiatric 
treatment records from the VA outpatient clinic in Slidell, 
Louisiana.  Such development was not accomplished.

The claims file includes VA medical records which include a 
diagnosis of PTSD.  Furthermore, this diagnosis references 
the Veteran's allegations of a stressor he reportedly 
experienced while serving in Vietnam.  VA clinical records 
dated in January 2008 indicate that the Veteran reported 
seeing the dead body of a fellow soldier after the group of 
APC's he was riding in ran over him.  At a recent Board 
hearing, the Veteran's representative contended that the 
Veteran has now provided sufficient detail concerning the 
claimed APC accident during the January 2008 hearing to 
enable the JSRRC to research this matter.  The Board agrees.  
Specifically, the Veteran testified that the accident 
occurred sometime between May and August 1976.  See Hearing 
Transcript at 11-12.  The AMC did not attempt to verify this 
alleged stressor.

The AMC also failed to request psychiatric treatment records 
from the VA outpatient VA clinic in Slidell, Louisiana.  Such 
relevant evidence must be secured.  38 C.F.R. § 3.159(c)(2) 
(2008).

Bilateral Leg Disability

The Veteran appeals an August 2003 rating decision, which 
denied his claims for a rating in excess of 10 percent for a 
stress fracture and post operative posterior and anterior 
compartment syndrome, right leg, and a compensable rating for 
postoperative posterior and anterior compartment syndrome, 
left leg.  (As noted in the introduction above, during this 
appeal, the RO assigned separate 10 percent ratings for the 
Veteran's right and left leg scars and such ratings are the 
maximum evaluations allowed under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.)  The Veteran contends that his 
bilateral leg disability is manifested by severe pain, 
particularly upon joint motion.  

There are no specific rating criteria for compartment 
syndrome.  The Veteran's right and left leg disabilities are 
rated as analogous to a muscle disability.  See 38 C.F.R. §§ 
4.7, 4.56, 4.73, Diagnostic Code 5312.  The Board notes that 
the rating criteria for muscle injuries under 38 C.F.R. § 
4.56 is primarily geared toward injuries caused by gunshot 
wounds/shrapnel wounds, and much of the criteria found in 
this regulation is inapplicable to the Veteran's 
disabilities.  Under Diagnostic Code 5312 (Muscle Group XII), 
a slight disability warrants a 0 percent rating; a moderate 
disability warrants a 10 percent rating; a moderately severe 
disability warrants a 20 percent rating; and a severe 
disability warrants a 30 percent rating. The veteran is 
currently receiving a 10 percent rating for a moderate 
disability.

In the August 2008 VA examination, the examiner documented 
that the Veteran had decreased mobility.  He found that the 
pain severely limited the Veteran's recreational activities 
and had a significant adverse effect on his occupational 
activities.  He noted that the Veteran's disabilities 
interfered with daily activities.  However, in the same 
examination report, the examiner noted that there was no 
limitation of motion of a joint secondary to the service-
connected disabilities at issue and X-rays were normal.  In 
reviewing the entire examination report, the Board finds that 
there is indication of significant functional impairment of 
the legs but there are also findings indicating otherwise and 
it is not clear that all of the functional impairment that 
was reported is due to the service-connected disabilities at 
issue.  Medical evidence is required to permit the Board and 
adjudicators to determine the degree of disability 
attributable to the service-connected as opposed to the 
nonservice-connected disorder.  See Waddell v. Brown, 5 Vet. 
App. 454 (1993).  

The Board further notes that the Veteran contends, in 
essence, that his bilateral leg disability is manifested by 
pain with secondary limitation of joint motion.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Board notes that the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 should be considered in 
conjunction only with a diagnostic code predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  Nevertheless, as noted above, the most recent VA 
examination provided conflicting findings and it is not clear 
whether the Veteran has any painful or limited knee or ankle 
motion due to his service-connected leg disabilities.  It is 
also pertinent to note that there are no medical records in 
the claims file that include a range of motion study for the 
joints (knees, ankles) of the lower extremities. 

In view of the foregoing, the Board finds that a more 
thorough VA examination is warranted to determine the 
severity of disability due to the Veteran's stress fracture 
and posterior and anterior compartment syndrome of the right 
leg and his posterior and anterior compartment syndrome of 
the left leg.  38 C.F.R. § 3.327 (2008); Allday v. Brown, 7 
Vet. App. 517, 526 (1995); Waddell, supra; DeLuca, supra.

During the January 2008 hearing, the Veteran testified that 
he has received treatment for his legs from Dr. Butler.  The 
Veteran further testified that he recently received treatment 
for these conditions from the VA.  The Board notes that these 
records are not in the claims file.  Accordingly, the AMC/RO 
must secure these relevant treatment records.  38 C.F.R. 
§ 3.159(c)(1)(2) (2008).

Finally, with regard to the increased rating claims, in 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court of 
Appeals for Veterans Claims clarified VA's duties to notify 
and assist claimants in substantiating claims for increased 
ratings benefits. Under Vasquez-Flores, for an increased-
compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, he must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id.

The RO must ensure compliance with Vasquez-Flores, supra.


Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the Veteran an additional 
notification letter.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. § 
3.159.

The veteran must be apprised of all of the 
applicable rating criteria.  Vasquez-
Florez v. Peake, 22 Vet. App. 37 (2008).  
The AMC/RO must notify the claimant that, 
to substantiate a claim for an increased 
rating for his right and left leg 
disabilities, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life should be 
submitted. The claimant must be notified 
that the disability rating will be 
determined by applying relevant Diagnostic 
Codes, which provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent, 
depending on the disability involved.  In 
this case, the disabilities at issue are 
rated under 38 C.F.R. § 4.73, Diagnostic 
Code 5213, which provides zero percent, 10 
percent, 20 percent and 30 percent ratings 
for slight, moderate, moderately severe 
and severe functional impairment of the 
Muscle Group XII, respectively, based on 
the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  The 
notice must also provide examples of the 
types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability. 
Vazquez- Flores, supra at 53.

2.  Obtain copies of any psychiatric and 
medical treatment records from the VA out-
patient clinic in Slidell, Louisiana and 
associate them with the claims file.  If 
such records do not exist, annotate the 
record to reflect that a search was made. 

3. Once a signed release is received from 
the Veteran, obtain outstanding private 
treatment records from Dr. James Butler 
from January 2000 through December 2006.  
A copy of any negative response(s) should 
be included in the claims file.

4. Seek verification from JSRRC as to 
whether any casualties were reported as a 
result of an APC accident that occurred in 
Co. B 1/61st Inf. Div., Ft. Polk, Louisiana 
during the period of May to August 1976.

5. Additionally, if and only if the 
Veteran's alleged in-service stressor is 
verified, schedule the Veteran for a 
psychiatric examination for the purposes 
of determining whether he meets the 
diagnostic criteria for PTSD and, if so, 
whether such is linked to a verified in-
service stressor.

Following a review of the relevant 
evidence in the claims file, the mental 
status evaluation, and any tests that are 
deemed necessary, the examiner is asked to 
provide an opinion on the following:

(a) Does the Veteran meet the diagnostic 
criteria for PTSD?

(b) If the Veteran has PTSD, is it at 
least as likely as not (50 percent or 
greater probability) that it is causally 
linked to a verified in-service 
stressor(s)?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended relationship; less 
likely weighs against the claim.

The examiner is also requested to provide 
a rationale for any opinion expressed and 
indicate that the claims file was 
reviewed.  If a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate why an opinion 
is not possible.

6. The Veteran should be scheduled for a 
VA orthopedic or "joints" examination 
for the purpose of determining the current 
severity of his service-connected 
residuals of a stress fracture with 
posterior and anterior compartment 
syndrome of the right leg, and his 
service-connected posterior and anterior 
compartment syndrome of the left leg.  The 
claims file should be sent to the 
examiner.
Following the review of the relevant 
evidence in the claims file, the clinical 
examination and any tests or diagnostic 
studies deemed necessary, the examiner 
should note all relevant symptoms 
attributable to the Veteran's service-
connected residuals of a stress fracture 
with posterior and anterior compartment 
syndrome of the right leg, and his 
service-connected posterior and anterior 
compartment syndrome of the left leg.

The examiner must specifically identify 
which muscle group(s) is involved (i.e., 
muscle impairment due to the stress 
fracture of the right leg and bilateral 
leg posterior and anterior compartment 
syndrome) and indicate whether there is 
slight, moderate, moderately severe or 
severe functional impairment of the 
muscle.  

The clinician should also should opine 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran has limitation of motion of 
either knee or ankle attributable to his 
service-connected residuals of a stress 
fracture with posterior and anterior 
compartment syndrome of the right leg, and 
his service-connected posterior and 
anterior compartment syndrome of the left 
leg.

The examiner should then complete a range 
of motion study for each joint found to 
have painful or limited motion due to 
either service-connected disability.  The 
examiner should state whether it is at 
least as likely as not that there is any 
additional functional loss (i.e., 
additional loss of motion) of any joint 
due to pain or flare-ups of pain supported 
by adequate objective findings, or 
additional loss of motion due to weakness 
on movement, excess fatigability, 
incoordination, or any other relevant 
symptom or sign due to the service-
connected disabilities.  Any additional 
limitation of motion should be expressed 
in degrees.

The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it  means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the claim for additional 
limitation of motion; less likely weighs 
against the claim.

In completing the examination report, to 
the extent that is possible, the examiner 
should identify which symptoms and 
abnormal objective findings are 
attributable to the Veteran's service-
connected residuals of a stress fracture 
with posterior and anterior compartment 
syndrome of the right leg, and his 
service-connected posterior and anterior 
compartment syndrome of the left leg, and 
which symptoms and abnormal objective 
findings are due to any non-service 
disability that may be present.

7. Thereafter, the claim for service 
connection for PTSD and the claims for 
higher ratings for the Veteran's service-
connected residuals of a stress fracture 
with posterior and anterior compartment 
syndrome of the right leg, and his 
service-connected posterior and anterior 
compartment syndrome of the left leg, must 
be readjudicated on the basis of all of 
the evidence of record and all governing 
legal authority.  If any benefit sought on 
appeal is denied or, with respect to the 
increased rating claims, not granted to 
the Veteran's satisfaction, the Veteran 
and his representative must be provided 
with a supplemental statement of the case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).




